Opinion filed March 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00050-CR
                                                    __________
 
                                 DEVON
RAY SPARKS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 266th District Court
 
                                                            Erath
County, Texas
 
                                                   Trial
Court Cause No. CR13329
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Pursuant to a plea bargain agreement, the trial court sentenced Devon Ray Sparks to
confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of sixteen years for the offense of engaging in organized
criminal activity.  The trial court additionally imposed a fine of $1,000.  We
dismiss the appeal for want of jurisdiction.
The
trial court imposed the sentence in open court on May 3, 2010.  A motion for
new trial was not timely filed.  Pursuant to Tex.
R. App. P. 26.2, the notice of appeal was due to be filed within thirty
days after the date the sentence was imposed in open court.  Appellant filed his
notice of appeal on February 24, 2011, almost 300 days after the date the
sentence was imposed. A motion for extension of time was not filed within the
time period provided for in Tex. R. App. P.
26.3.  Absent a timely notice of appeal or compliance with Rule 26.3, this
court lacks jurisdiction to entertain an appeal.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108,
109-10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim.
App. 1988).
            The
court notified appellant of the untimeliness of his notice of appeal in a
letter dated February 25, 2011.  In his written response to the court’s letter,
appellant acknowledges that his notice of appeal was untimely and that a timely
motion for extension was not filed.  He additionally seeks permission from this
court to file an out-of-time appeal.  We lack jurisdiction to grant an
out-of-time appeal.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991) (Court of Criminal Appeals has exclusive authority
to grant postconviction relief).  Appellant may be able to secure an
out-of-time appeal by filing a postconviction writ pursuant to Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon Supp. 2010).
            The
appeal is dismissed for want of jurisdiction.
 
 
                                                                                    PER
CURIAM  
 
March 17, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.